Citation Nr: 1504038	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-08 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to reimbursement of medical expenses incurred at the Florida Hospital Medical Center on November 24, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to November 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision rendered by the Department of Veterans Affairs (VA) Medical Center in Orlando, Florida (VAMC). 


FINDINGS OF FACT

1.  At the time the emergency private medical services were provided on November 24, 2010, the Veteran had a total disability, permanent in nature, resulting from a service-connected disability.

2.  The emergency medical services provided at Florida Hospital Medical Center on November 24, 2010, were of such a nature that a reasonably prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.   

3.  VA or other Federal facilities were not feasibly available and an attempt to use them beforehand would not have been reasonable.


CONCLUSION OF LAW

The criteria for reimbursement of private medical expenses incurred at the Florida Hospital Medical Center on November 24, 2010, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2014); 38 C.F.R. §§ 17.54, 17.120 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that reimbursement is warranted for private medical expenses incurred at Florida Hospital Medical Center on November 24, 2010.  Evidence of record demonstrates that the Veteran was treated in the emergency room at that private facility on November 24, 2010, for flu like symptoms, including dry cough, sore throat, runny nose, body aches, and nose bleeding.  The Veteran had a blood pressure reading of 141/86.  Records detailed that the Veteran was noted to have shortness of breath in one area of the record, received a chest x-ray, and was screened for influenza.  The Veteran's stay was tracked as an emergency department priority and shown to be treated as urgent.

At that time, service connection was in effect for prostate cancer, rated 100 percent disabling; schizophrenia with depression and anxiety, rated 70 percent disabling; ulnar nerve damage of the right hand and fingers, rated 30 percent disabling; muscle injury of the right leg peroneal nerve, rated 10 percent disabling; and muscle injury of the right hand, fragment wound, rated 10 percent disabling.  A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was awarded from March 23, 1978, to July 4, 2006, and a 100 percent rating for prostate cancer, as well as special monthly compensation under 38 U.S.C.A. §§ 1114(k) and 1114(s) was in effect from July 5, 2006.  The combined disability evaluation has been 100 percent since March 23, 1978.

In the January 2012 statement of the case, it was indicated that a VA Fee Basis Utilization nurse and physician reviewed the Veteran's medical history, service-connected disabilities, and details of his November 2010 emergency room care in March 2011 and November 2011, respectively, finding the care was non-emergent.  It was further noted that the VA Fee Basis Unit received an emergency notification from Florida Hospital on November 24, 2010. 

In written statements of record and during his August 2014 hearing before the Board, the Veteran reported that he contacted a VA triage line at the Orlando 

VAMC on November 24, 2010, describing his flu-like symptoms and blood pressure readings.  The nurse on the VA triage line told him it was not feasible to report to the VAMC for treatment and instructed him to go to the nearest emergency room.  The Veteran indicated that the Orlando VAMC did not have an emergency room or after hours care operation.  His wife drove him to Florida Hospital Medical Center.  He asserted that it was well within reason for him to believe he was experiencing a life-threatening condition due to his long history of health problems and past periods of emergency treatment.  He reported that he had "religiously" used VA for medical treatment for years and would not "cavalierly" go to a private facility.  As a lay person with no medical training with blood pressure problems, he indicated that his elevated blood pressure readings that day made him afraid that he was in a life-threatening situation. 

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54.  Although the Veteran contends that he sought and received prior authorization for treatment by VA, the evidence does not support this factual conclusion.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  While the Board accepts that the Veteran's contentions that VA was contacted prior to his having sought the private emergency room treatment herein, the evidence indicates that the services rendered were not authorized by VA.  Thus, it must be determined whether the Veteran is otherwise entitled to reimbursement for services not previously authorized.  38 U.S.C.A. § 1728 (West 2014); see also Hennessey v. Brown, 7 Vet. App. 143 (1994).

In order to be entitled to reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy all three of the following criteria under 38 U.S.C.A. § 1728.  See Malone v. Gober, 10 Vet. App. 539, 544 (1997) (finding that all three eligibility requirements under 38 U.S.C.A. § 1728 must be met).  First, emergency 

treatment not previously authorized must have been rendered to a veteran in need of such emergency treatment for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability.  Next, emergency treatment not previously authorized must have been rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity, including severe pain, that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  Finally, VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

As an initial matter, evidence of record established that the Veteran's service-connected disabilities are productive of total, permanent impairment.  The Board finds that he qualifies for reimbursement for emergent care or services for any disability provided that each of the other two conditions are met under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.

The Board is cognizant that a VA nurse and physician found in March and November 2011 that the Veteran's emergency room care on November 24, 2010, was non-emergent.  However, the Board notes that the determination as to whether a medical emergency existed is a factual determination.  See Cantu v. Principi, 18 Vet. App. 92, 101-03 (2004); see also Belleza v. Principi, 16 Vet. App. 145, 149-50 (2002).  The Board finds equally probative evidence of record showing that a medical emergency existed on November 24, 2010, and was of such nature that a 

prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The emergency and urgent notations in the private treatment records, the fact that the VA Fee Basis Unit received an emergency notification from Florida Hospital on November 24, 2010, and the Veteran's competent and credible lay statements that he felt he was in a life-threatening situation due to his elevated blood pressure readings were sufficient to establish that the emergency medical condition manifesting itself on that day was of such a nature that a reasonably prudent layperson, who possesses an average knowledge of health and medicine, could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 U.S.C.A. § 1728(a)(1); 38 C.F.R. § 17.120(b); see also Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009) (noting that in determining whether the prudent layperson standard has been met, an adjudicator may consider both medical and lay evidence; however, medical evidence finding an emergency existed is not required).

Additionally, the Board finds that the above combined factors effectively indicate that VA or other federal facilities were not feasibly available during the relevant time period.  The Board finds the Veteran's assertions that a nurse on the VA triage line told him it was not feasible to report to the Orlando VAMC for treatment, instructed him to go to the nearest emergency room, and indicated that the Orlando VAMC did not have an emergency room or after hours care operation, are competent, credible, and probative in this matter.  38 U.S.C.A. § 1728(a)(3); 38 C.F.R. § 17.120(c); see also Cotton v. Brown, 7 Vet. App. 325, 327, 328 (1995) (noting that in determining whether a VA facility was "feasibly available," an adjudicator must consider the urgent nature of the medical condition and the length of any delay that would have been required to obtain treatment at a VA facility).

Based on the foregoing discussion, the Board finds that the evidence is at least in equipoise, and that reimbursement of private medical expenses incurred at Florida 

Hospital Medical Center on November 24, 2010, is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Reimbursement of private medical expenses incurred at the Florida Hospital Medical Center on November 24, 2010, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


